311 S.W.3d 372 (2010)
STATE of Missouri, Respondent,
v.
Kenneth RASMUSSEN, Appellant.
No. WD 70151.
Missouri Court of Appeals, Western District.
April 27, 2010.
Application for Transfer Denied June 29, 2010.
Kent Denzel, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., and Karen L. Kramer, Esq., Jefferson City, MO, for respondent.
Before: LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Kenneth Rasmussen challenges the sufficiency of the evidence to support his conviction for driving while intoxicated as an aggravated offender. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the conviction.
AFFIRMED. Rule 30.25(b).